Citation Nr: 1639736	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  06-05 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for left knee pain associated with gout prior to July 15, 2015.

2. Entitlement to an initial disability rating in excess of 10 percent for bilateral hallux valgus associated with gout prior to July 15, 2015.

3. Entitlement to an initial disability rating in excess of 10 percent for low back pain associated with gout prior to July 15, 2015.

4. Entitlement to an initial disability rating in excess of 10 percent for neck pain associated with gout prior to July 15, 2015.

5. Entitlement to an effective date prior to prior to July 15, 2015 for a 60 percent for gout.

6. Entitlement to an initial disability rating in excess of 30 percent for exercise induced asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1977 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for gout, and exercise induced asthma, evaluated as noncompensable and 10 percent disabling, respectively, effective December 1, 2003.  The Veteran disagreed with the initial ratings and the current appeals ensued.

In October 2008, the Board remanded the instant claims for further development.

In an October 2011 rating decision, separate 10 percent ratings were assigned for left knee pain associated with gout, bilateral hallux valgus associated with gout, low back pain associated with gout, and neck pain associated with gout.

The Board again remanded the claims in March 2015 for further development.  

In an August 2015 rating decision, service connection for gout, previously rated separately as neck pain, low back pain, left knee pain, and bilateral hallux valgus associated with gout, was granted with an evaluation of 60 percent effective July 16, 2015.  In a September 2015 letter the Veteran stated that he agreed with the 60 percent rating assigned but disagreed with the effective date of the rating.

The case has now been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its March 2015 remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. As of July 15, 2014, the Veteran has had severely incapacitating exacerbations of gout occurring four or more times a year or a lesser number over prolonged periods.

2. Prior to July 15, 2014, the Veteran's gout caused painful joints and loss of range of motion but examination did not show symptom combinations productive of definite impairment of health or incapacitation exacerbations occurring three or more times a year.

3. Prior to July 15, 2014, the Veteran had loss of flexion in his left knee to no less than 125 degrees.

4. Prior to July 15, 2014, the Veteran had loss of flexion in his thoracolumbar spine to no less than 90 degrees with a combined range of motion greater than 120 degrees.

5. Prior to July 15, 2014, the Veteran had loss of flexion in his cervical spine to no less than 45 degrees with a combined range of motion greater than 170 degrees.

6. Prior to July 15, 2014, the Veteran had right and left hallux valgus manifest with painful motion.

7. The Veteran's asthma treatment includes intermittent inhaled bronchodilator and daily inhaled anti-inflammatory medication but not systemic corticosteroids and does not require at least monthly visits to a physician or cause a FEV-1 or FEV-1/FVC of 55 percent predicted or less .


CONCLUSIONS OF LAW

The criteria for an evaluation of 60 percent for gout as of July 15, 2014 have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.71a Diagnostic Code 5002 (2015).

The criteria for an evaluation in excess of 10 percent for left knee pain associated with gout prior to July 15, 2014 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5017-5260 (2015).

The criteria for an evaluation in excess of 10 percent for low back pain associated with gout prior to July 15, 2014 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5002-5237 (2015).

The criteria for an evaluation in excess of 10 percent for neck pain associated with gout prior to July 15, 2014 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5002-5237 (2015).

The criteria for separate ratings of 10 percent, but no greater, for right and left hallux valgus associated with gout prior to July 15, 2014 have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a Diagnostic Code 5280 (2015).

The criteria for an evaluation of 30 percent for exercise induced asthma have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.97 Diagnostic Code 6602 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

Gout

Currently, prior to July 15, 2015 the Veteran's left knee gout is rated at 10 percent under Diagnostic Code 5017-5260, his associated neck pain at 10 percent under Diagnostic Code 5002-5237, his associated low back pain at 10 percent under Diagnostic Code 5002-5237, and his associated bilateral hallux valgus at 10 percent under Diagnostic Code 5280-5002.  As of July 15, 2015 his gout is instead rated at 60 percent under Diagnostic Code 5002.

Under Diagnostic Code 5002 rheumatoid arthritis with one or two exacerbations a year in a well-established diagnosis warrants a 20 percent rating.  A 40 percent rating is warranted for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitation exacerbations occurring three or more times a year.  A 60 percent rating is warranted where symptoms are less than the criteria for a 100 percent rating but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A 100 percent rating is warranted where there are constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine states that a 10 percent rating is warranted for Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 50 percent rating is warranted for Unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 lists the criteria for rating limitation of flexion of the leg.  A noncompensable rating is warranted for flexion limited to 60 degrees, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5280 lists the criteria for rating unilateral hallux valgus.  Under the code, a 10 percent rating is warranted for either severe unilateral hallux valgus, if equivalent to amputation of the great toe, or if operated with resection of the metatarsal head.  38 C.F.R. § 4.71a.

When an evaluation of a disability is based on limitation of motion, the Board must also consider in conjunction with the otherwise applicable diagnostic code any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown 8 Vet App 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability due to damage or inflammation in parts of the system to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant 38 C.F.R. § 4.40, Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran has argued his 60 percent rating for gout should be effective prior to July 15, 2015.  The Board finds that the evidence supports that the rating should be effective July 15, 2014, but no earlier.

At his July 15, 2015 VA examination the Veteran was noted to have severely incapacitating exacerbations of gout occurring four or more times a year or a lesser number over prolonged periods.  Therefore, the examination supports that the Veteran's condition met the criteria for a 60 percent rating at least as a year prior to the examination.

The Board has examined the record to determine if the evidence supports that the severity of the Veteran's condition was such that the criteria for a 60 percent rating were met prior to July 15, 2014, but cannot find any such evidence.

Prior to his 2015 VA examination, the Veteran last underwent a VA examination in July 2009.  At that examination he was noted not to have incapacitating episodes of arthritis with no overall impairment of health as a result of his condition.  Specifically, his gout was noted to manifest with pain and swelling and to have a mild effect on chores, shopping, exercise, sports, recreation, traveling, and driving.  He reported he is able to stand up to an hour and able to work more than a quarter mile but less than one mile.  His gait was normal.  On examination of his feet the Veteran was found to have bilateral hallux valgus with good motion of his toes and no painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  He had crepitus in his left knee.  Flexion was measured to 135 degrees (125 degrees after repetitive use) and extension was normal although he was noted to have pain with motion.  Thus, the July 2009 VA examination does not support a 60 percent rating for gout under Diagnostic Code 5002.

The Veteran's May 2004 VA examination also does not support that he met the criteria for a 60 percent rating at that time.  There are further limited medical records and specific statements by the Veteran has to the nature and severity of his gout during the periods between his 2004 and 2009 and 2009 and 2015 VA examinations.  In his February 2005 notice of disagreement the Veteran referenced only painful joints and attacks of gout for which he takes medication.  In a March 2005 statement he reported limited motion in his knees, ankles, and toes due to his gout.  In a February 2006 statement he estimated he had lost 25 percent of his normal full range of motion of his toes, ankles, and knees.  In 2015 the Veteran's representative contended that the Veteran had indicated his condition had worsened since his 2009 VA examination.  However, there is no evidence, either lay or medical, supporting that the Veteran experienced weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods prior to July 15, 2014.

The Board has further considered whether a 40 percent rating prior to July 15, 2014 would be warranted under Diagnostic Code 5002, as such a rating would be a greater benefit than the four separate 10 percent ratings granted by the RO to compensate for his gout.  The Board acknowledges and finds credible the Veteran's statements prior to July 14, 2014 that he experienced painful joints and attacks of gout for which he was prescribed medication, but finds that the evidence does not reflect symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitation exacerbations occurring three or more times a year.  Notably, the 2009 VA examiner specifically stated that the Veteran did not have incapacitating episodes of arthritis and had no overall impairment of health as a result of his condition.  

Finally, the Board has considered whether the Veteran is entitled to individual ratings greater than 10 percent each for left knee pain, low back pain, neck pain, and bilateral hallux valgus, prior to July 15, 2014.

For a 20 percent or higher rating under Diagnostic Code 5260 for limitation of flexion of the knee, flexion must be limited to 30 degrees or less.  On range of motion testing in July 2009 the Veteran demonstrated 135 degrees of flexion, with a reduction to 125 degrees after repetitive use.  There is no other range of motion testing available other than from the 2015 VA examination (which showed flexion to 90 degrees), but the Veteran did submit a lay statement in February 2006 estimating that he had lost 25 percent of his range of motion in his knees, without specifying whether his flexion, extension, or both were affected.  Even considering the DeLuca criteria, the evidence does not support that the Veteran's left knee condition more closely approximated the criteria for a 20 percent rating or greater.  Thus, the Board finds that the evidence does not support that the Veteran met the criteria for a rating in excess of 10 percent prior to July 15, 2014 for his left knee pain.

For a 20 percent rating or higher under the General Rating Formula for Diseases and Injuries of the Spine with respect to the Veteran's low back, his forward flexion of the thoracolumbar spine must be greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In July 2009 he had flexion to 90 degrees with a combined range of motion greater than 120 degrees and no additional loss on repetitive use.  Even considering the DeLuca criteria, the evidence does not support that the Veteran's back disability more closely approximated a 20 percent rating or greater.  Thus, a preponderance of the evidence is against a rating in excess of 10 percent.

For a 20 percent rating or higher under the General Rating Formula for Diseases and Injuries of the Spine with respect to the Veteran's neck, his forward flexion of the cervical spine must be greater than 15 degrees but not greater than 30 degrees or the combined range of motion of the cervical spine not greater than 170 degrees.  In May 2004 he had lateral flexion and extension in his neck to 60 degrees and anterior flexion to 90 degrees.  In July 2009 he had flexion to 45 degrees with a combined range of motion greater than 170 degrees and no additional loss on repetitive use.  Even considering the DeLuca criteria, the evidence does not support that the Veteran's neck disability more closely approximated a 20 percent rating or greater.  Thus, a preponderance of the evidence is against a rating in excess of 10 percent.

Under Diagnostic Code 5280, a maximum 10 percent rating is warranted for unilateral hallux valgus that was operated on with a resection of the metatarsal head or when severe, if equivalent to the amputation of the great toe.  38 C.F.R. § 4.71a. Such is not shown by the evidence of record.  However, painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  VAOPGCPREC 09-98 (Aug. 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Also, in claims for increased ratings for musculoskeletal disabilities where the Veteran has a noncompensable rating and complains of pain on motion, the Veteran is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 4-5 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id.  

Upon review of the evidence, the Board finds that the evidence is in equipoise as to whether the Veteran's right and left hallux valgus disabilities more nearly approximate a 10 percent disability rating.  Although painful motion was not found on VA examination in 2004 or 2009, the Veteran has, throughout the course of his appeal, credibly reported that he experiences bilateral pain and reduced motion in his toes.  The Veteran, as a lay person, is competent to report such symptomatology.  Therefore, and resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran is entitled to separate 10 percent ratings for hallux valgus of his right and left great toes. This is the highest schedular rating permitted under Diagnostic Code 5280. 

The Board further finds that a higher or separate rating in excess of 10 percent for either the right or left hallux valgus disability is not warranted under Diagnostic Code 5284 (foot injuries, other).  Diagnostic Code 5284 refers to "other" foot injuries, which suggests that it only applies to foot disabilities for which there is not already a specific Diagnostic Code.  When interpreting a statute or regulation, courts look at the overall structure to determine it plain meaning.  Buczynski v. Shinseki, 24 Vet. App. 221, 227 (2011).  The Veteran's disability has been diagnosed as right and left hallux valgus, and there is no other evidence of trauma (other injury) to his feet.  Hence, Diagnostic Code 5284 is not for application.

Regarding the DeLuca criteria, since the Veteran has been awarded the highest schedular evaluation possible for hallux valgus, DeLuca is not for application.  See Johnson v. Brown, 10 Vet. App. 80, 85 (1997). 

Thus, the Board finds that the Veteran is not entitled to ratings in excess of 10 percent prior to July 15, 2014 for left knee pain, low back pain, or neck pain, all associated with gout.  However, he is entitled to a separate 10 percent rating, but no higher, for both his right and left hallux valgus.  Further, he is entitled to a 60 percent rating for gout effective July 15, 2014.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected gout, including his left knee pain, low back pain, neck pain, and bilateral hallux valgus associated with gout, that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, loss of motion, incapacitating episodes, and overall effect on health are contemplated in the ratings assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's gout  In addition, the Board finds the record does not reflect that the Veteran's gout markedly interferes with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Asthma

Asthma is rated under Diagnostic Code 6602.  Under the code, a 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  38 C.F.R. § 4.97.

A 60 percent rating is warranted for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Id.

A 100 percent rating is warranted for FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Id.

The Veteran has submitted prescription labels for Albuterol, which states to inhale one to two puffs every four to six hours as needed, and Flovent, which instructs to take two puffs twice a day.  Medical treatment records from 2016 reflect the Veteran's continued prescription of both medicines.

On VA examination in July 2009  and July 2015 the Veteran was noted to be on an intermittent inhaled bronchodilator therapy and daily inhaled anti-inflammatory medication.  He was specifically noted not to be on oral or parenteral steroids, antibiotics, or other immunosuppressive.

At his 2009 VA examination he reported several clinic visits for exacerbations a year.  He reported attacks less than weekly but at least monthly with no history of respiratory failure.  Also, at his 2015 VA examination his frequency of physician visits for required care of exacerbations was noted to be less frequently than monthly with no respiratory failure in the past 12 months.

Pulmonary function testing in 2005, 2007, 2008, 2009, and 2015 did not show FEV-1 or FEV-1/FVC of 55-percent predicted or less.

Based on the forgoing, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent.  In so deciding, the Board considered the Veteran's pulmonary function testing, reported frequency of medical visits for care of exacerbations, and his prescribed medications.  However, the Veteran's condition does not meet any of the criteria for a rating in excess of 30 percent.

As a preponderance of the evidence is against a rating in excess of 30 percent, the benefit of the doubt doctrine does not apply, and the claim must be denied.

The Board further finds that referral for extraschedular consideration is not warranted.  The effect of the Veteran's asthma as represented by pulmonary function testing, his use of medications, the frequency and severity of attacks, and the frequency of his medical visits are all contemplated in the ratings assigned.  The evidence does not refect that the Veteran has any additional symptoms that are not addressed by the criteria.  Therefore, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) was sent to the Veteran in January 2004, prior to the initial adjudication of the claim on appeal.  However, the claim for a higher initial rating arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in January 2006, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.  Supplemental statements of the case were issued in September 2006, April 2008, October 2011, and August 2015.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in May 2004, July 2009, and July 2015.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).













ORDER

A 60 percent rating for gout is granted as of July 15, 2014.

A rating in excess of 10 percent for left knee pain associated with gout prior to July 15, 2014 is denied.

A rating in excess of 10 percent for low back pain associated with gout prior to July 14, 2014 is denied.

A rating in excess of 10 percent for neck pain associated with gout prior to July 14, 2014 is denied.

Separate ratings of 10 percent, but no greater, for right and left hallux valgus associated with gout prior to July 15, 2014 is granted.

A rating in excess of 30 percent for exercise induced asthma is denied.





______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


